 


109 HRES 757 IH: Commending the Virginia Wesleyan College Marlins men’s basketball team for winning the 2006 National Collegiate Athletic Association Division III National Basketball Championship.
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 757 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2006 
Mrs. Drake submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Commending the Virginia Wesleyan College Marlins men’s basketball team for winning the 2006 National Collegiate Athletic Association Division III National Basketball Championship. 
 
 
Whereas the students, alumni, faculty, and supporters of Virginia Wesleyan College are to be congratulated for their commitment to and pride in Virginia Wesleyan Marlins National Champion men’s basketball team; 
Whereas the National Collegiate Athletic Association (NCAA) championship game against the Wittenberg University Tigers concluded a 28 game winning streak for the Virginia Wesleyan Marlins, the longest in the Nation, resulting in an impressive record of 30-3; 
Whereas the Virginia Wesleyan Marlins won the 2006 NCAA Division III National Basketball Championship with an outstanding second half when junior forward Brandon Adair made two free throws to tie the game at 56 with 49 seconds to play, allowing sophomore guard Ton Ton Balenga to score the final points with less than 3 seconds to play, giving Virginia Wesleyan the 59-56 victory; 
Whereas the Virginia Wesleyan Marlins added the Division III title to consecutive Old Dominion Athletic Conference titles; 
Whereas every player on the Virginia Wesleyan basketball team—Ken Cizek, D’Juan Tucker, Thomas Sumpter, Tory Green, Terrell Dixon, Marques Fitch, Ari’ Paschal, Ton Ton Balenga, Brandon Adair, Rodney Young, Tyler Fantin, Devven Miller, Norman Hassell, Matt Towell, Zac Green, Travis Klink, and Marcus Riley—contributed to the team’s success in this impressive championship season; 
Whereas the Marlins’ outstanding, creative, and motivational basketball Head Coach David Macedo was named the 2006 D3hoops.com Coach of the Year, and has had a successful six year tenure as Virginia Wesleyan’s head coach, with a record of 124-45; and 
Whereas Assistant Coaches David Doino and Brad Dunleavy deserve high commendation for their strong leadership of, and superb coaching support to, the Virginia Wesleyan College Marlins men’s basketball team: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the Virginia Wesleyan College Marlins men’s basketball team for winning the 2006 National Collegiate Athletic Association Division III National Championship; 
(2)recognizes the achievements of Head Coach David Macedo, Assistant Coaches David Doino and Brad Dunleavy, and all the team’s players; and 
(3)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to David Macedo, Head Coach of the National Champion Virginia Wesleyan College Marlins and a copy to the Virginia Wesleyan President William T. Greer, Jr.  
 
